I concur in the judgment and in the foregoing opinion.
On the question of the reduction of the judgment to twenty-five thousand dollars it is perfectly clear that nine jurors did not agree upon a total award of more than twenty-five thousand dollars, and without such concurrence I do not see how judgment for a larger amount can be sustained. There seems to me to be no authority for the practice followed in this case of allowing the jury to render separate anddistinct verdicts upon the questions of compensatory and punitive damages, or, at any rate, in regarding for the purposes of judgment each of such verdicts as a separate and distinct verdict. Whatever may be the special issues submitted to a jury in a case of this character, there can be but a single award, and this single award must be concurred in by three-fourths of the jury. Of course, there is no objection to a jury finding a verdict for, say thirty thousand dollars, stating in its verdict that twenty-five thousand dollars thereof is for compensatory damages and five thousand dollars for punitive damages, but in such a case it is essential that three-fourths of the jury shall concur in the total award of thirty thousand dollars. Otherwise we have a judgment against a defendant for a larger sum than three-fourths of the jury have agreed on. In this case the *Page 198 
concurrence of every one of the nine jurors who declared for twenty-five thousand dollars compensatory damages was essential to the award of the additional five thousand dollars included in the judgment, for without this there could be no concurrence of three-fourths of the jury in the total award against the defendant. Under the practice followed in the trial court the concurrence of only six of the jurors who agreed on the twenty-five thousand dollar award for compensatory damages would be essential to the award of an additional five thousand dollars punitive damages, provided the three who did not concur in the twenty-five thousand dollar award were willing to agree on a five thousand dollar award of punitive damages. In such a case we would have an award for a total sum concurred in by only one-half of the jury. In this case, as appears in the main opinion, only seven of the jurors concurred in both of the awards.